DETAILED ACTION
Status of Claims: Claims 1-23 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 3 recites “at the point”; however, there is no antecedent basis for this limitation. There is a similar problem in claims 8 and 15.
Claim 2 at line 4 recites “the largest interferer”; however, it is lack of antecedent basis. There is a similar problem in claims 9 and 16.
Claim 2 at line 5 recites “the determined transmit power”; however, it is lack of antecedent basis and it is also unclear of which the determined transmit power (level) of which TDD radio (of selected TDD radio, other radios, or the at least one TDD radio) it is referred to. There is a similar problem in claims 9 and 16.

Claim 3 at line 6 recites “the determined transmit power level”; however, it is lack of antecedent basis and it is also unclear of which the determined transmit power (level) of which TDD radio (of selected TDD radio, other radios, or the at least one TDD radio) it is referred to. There is a similar problem in claims 10 and 17.
Claim 3 at line 7 recites “the sent transmit power level” and “the determined minimum”; however, they are lack of antecedent basis. There is a similar problem in claims 10 and 17.
Claim 5 at lines 2-3 recites “the largest interferer” and “the protection point”; however, they have no antecedent basis. There is a similar problem in claims 12 and 19.
Other dependent claims are rejected based on the virtue of their dependency on the rejected base claims 1, 8, and 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mueck et al. (US 20170188314 A1).
Regarding claim 1, Mueck et al. disclose a method for determining transmit power levels of a time division duplexing (TDD) system in a shared frequency spectrum (paragraph [0050]; allocating shared spectrum for a TDD system), comprising: determining an interference contribution in frequency spectrum at the point, where the interference contribution is determined for each TDD radio, of the TDD system, in a neighborhood around a point (paragraph [0092] and fig. 5-6; interference contribution is estimated for each user terminal considering location and relative distance of each user terminal to the incumbent cell); selecting a TDD radio in the neighborhood having a largest interference contribution in the frequency spectrum at the point (paragraph [0051] and fig. 3, 5; proximity of user terminals to the cell is determined as contributing higher of interference while distant user terminals cause low level of interference. Fig. 3 and 5 illustrate the interference as being from least to most (highest)) (paragraph [0091]; interference estimations are weighted (highest to least)); determining transmit power levels for (a) the selected TDD radio and (b) other radios in the neighborhood that are not part of the TDD system; determining transmit power level for at least one TDD radio in the TDD system that is not the TDD radio having the largest interference contribution in the frequency spectrum (paragraphs [0097-0099]; transmit power to each user terminal is determined and assigned based on the estimate ranking. User terminals may be permitted to communicate on the shared spectrum while other user terminals may not be authorized to use the shared spectrum but can use standard spectrum (not in the same TDD system)); and sending the determined transmit power levels to corresponding radios which are configured to operate at the corresponding transmit power levels (paragraph [0097]; control circuit allows and assigns specific spectrum transmit powers for corresponding user terminals).
Regarding claim 2, Mueck et al. further suggest wherein determining the transmit power level for the at least one radio in the TDD system that is not the TDD radio having the largest interference contribution in the frequency spectrum comprises: determining an interference level at the point due to the largest interferer assuming use of the determined transmit power; and determining a maximum transmit power level of each of the other TDD radios based upon the determined interference level (paragraph [0104]; control circuit may transmit control signaling to each user terminal that specifies maximum allowed shared spectrum transmit power after determining appropriate power control) (paragraph [0094]; control circuit obtains an aggregated interference estimate from interference simulations/estimations. The aggregated interference may be based on weighted interference estimations of user terminals from highest (largest) to the least).  
Regarding claim 3, Mueck et al. further suggest receiving a request for a transmit power level from another TDD radio of the TDD system;19 Attorney Docket No. 3873/100.1808US01determining a minimum of the requested transmit power level requested by the other radio and the determined maximum transmit power level of the other TDD radio; and wherein sending the determined transmit power level to the other TDD radio, which is configured to (paragraphs [0096] [0099]; lowest transmit powers are assigned to user terminals proximate to the cell) (paragraph [0103]; terminals may need to request transmission resources).  
Regarding claim 4, Mueck et al. further suggest wherein if the determined transmit power level of another TDD radio is higher than a transmit power level requested by the other TDD radio, then sending the determined transmit power level to the other TDD radio (paragraphs [0091] [0099]; user terminals with higher signal power may be allocated lower transmit power based on the estimate ranking).  
Regarding claim 5, Mueck et al. further suggest wherein determining the interference contribution comprises determining the interference contribution using path loss, between the largest interferer and the protection point, which is determined using one of: an irregular terrain model, enhanced Hata model, and a free space path loss model (paragraph [0094]; the aggregated interference may be based on weighted interference estimations of user terminals from highest (largest) to the least proximate to the cell) (paragraph [0092]; the interference contribution by each user terminal is estimated based on transmit power and location (distance) (signal attenuation in free space)).  
Regarding claim 6, Mueck et al. further suggest wherein determining the transmit power level for at least one TDD radio in the TDD system that is not the TDD radio having the largest interference contribution in the frequency spectrum comprises determining the transmit power for each TDD radio in the TDD system that is not the TDD radio having the largest interference contribution in the frequency spectrum (paragraphs [0097-0099]; transmit power to each user terminal is determined and assigned based on the estimate ranking. User terminals may be permitted to communicate on the shared spectrum while other user terminals may not be authorized to use the shared spectrum but can use standard spectrum (not in the same TDD system)).  
Regarding claim 7, Mueck et al. further suggest wherein the neighborhood has a circular area (paragraph [0070] and fig. 3).  
Regarding claim 8, Mueck et al. disclose a program product comprising a non-transitory processor-readable medium on which program instructions, configured to be executed by a programmable processor, are embodied, wherein the program instructions are operable to: determine an interference contribution in frequency spectrum at the point, where the interference contribution is determined for each TDD radio, of the TDD system, in a neighborhood around a point (paragraph [0092] and fig. 5-6; interference contribution is estimated for each user terminal considering location and relative distance of each user terminal to the incumbent cell); select a TDD radio in the neighborhood having a largest interference contribution in the frequency spectrum at the point (paragraph [0051] and fig. 3, 5; proximity of user terminals to the cell is determined as contributing higher of interference while distant user terminals cause low level of interference. Fig. 3 and 5 illustrate the interference as being from least to most (highest)) (paragraph [0091]; interference estimations are weighted (highest to least)); 20Attorney Docket No. 3873/100.1808US01determine transmit power levels for (a) the selected TDD radio and (b) other radios in the neighborhood that are not part of the TDD system; determine transmit power level for at least one TDD radio in the TDD (paragraphs [0097-0099]; transmit power to each user terminal is determined and assigned based on the estimate ranking. User terminals may be permitted to communicate on the shared spectrum while other user terminals may not be authorized to use the shared spectrum but can use standard spectrum (not in the same TDD system)); and send the determined transmit power levels to corresponding radios which are configured to operate at the corresponding transmit power levels (paragraph [0097]; control circuit allows and assigns specific spectrum transmit powers for corresponding user terminals).  
Regarding claim 9, Mueck et al. further suggest wherein determine the transmit power level for the at least one radio in the TDD system that is not the TDD radio having the largest interference contribution in the frequency spectrum comprises: determine an interference level at the point due to the largest interferer assuming use of the determined transmit power; and determine a maximum transmit power level of each of the other TDD radios based upon the determined interference level (paragraph [0104]; control circuit may transmit control signaling to each user terminal that specifies maximum allowed shared spectrum transmit power after determining appropriate power control) (paragraph [0094]; control circuit obtains an aggregated interference estimate from interference simulations/estimations. The aggregated interference may be based on weighted interference estimations of user terminals from highest (largest) to the least).  
Regarding claim 10, Mueck et al. further suggest wherein the program instructions are further operable to: receive a request for a transmit power level from (paragraphs [0096] [0099]; lowest transmit powers are assigned to user terminals proximate to the cell) (paragraph [0103]; terminals may need to request transmission resources).  
Regarding claim 11, Mueck et al. further suggest wherein if the determined transmit power level of another TDD radio is higher than a transmit power level requested by the other TDD radio, then sending the determined transmit power level to the other TDD radio (paragraphs [0091] [0099]; user terminals with higher signal power may be allocated lower transmit power based on the estimate ranking).  
Regarding claim 12, Mueck et al. further suggest wherein determine the interference contribution comprises determining the interference contribution using path loss, between the largest interferer and the protection point, which is determined using one of: an irregular terrain model, enhanced Hata model, and a free space path loss model (paragraph [0094]; the aggregated interference may be based on weighted interference estimations of user terminals from highest (largest) to the least proximate to the cell) (paragraph [0092]; the interference contribution by each user terminal is estimated based on transmit power and location (distance) (signal attenuation in free space)).  
Regarding claim 13, Mueck et al. further suggest wherein determine the transmit power level for at least one TDD radio in the TDD system that is not the TDD (paragraphs [0097-0099]; transmit power to each user terminal is determined and assigned based on the estimate ranking. User terminals may be permitted to communicate on the shared spectrum while other user terminals may not be authorized to use the shared spectrum but can use standard spectrum (not in the same TDD system)).  
Regarding claim 14, Mueck et al. further suggest wherein the neighborhood has a circular area (paragraph [0070] and fig. 3).  
Regarding claim 15, Mueck et al. disclose a system, comprising: shared access system (SAS) controller circuitry; wherein the SAS controller circuitry is configured to: determine an interference contribution in frequency spectrum at the point, where the interference contribution is determined for each TDD radio, of the TDD system, in a neighborhood around a point (paragraph [0092] and fig. 5-6; interference contribution is estimated for each user terminal considering location and relative distance of each user terminal to the incumbent cell); select a TDD radio in the neighborhood having a largest interference contribution in the frequency spectrum at the point (paragraph [0051] and fig. 3, 5; proximity of user terminals to the cell is determined as contributing higher of interference while distant user terminals cause low level of interference. Fig. 3 and 5 illustrate the interference as being from least to most (highest)) (paragraph [0091]; interference estimations are weighted (highest to least)); determine transmit power levels for (a) the selected TDD (paragraphs [0097-0099]; transmit power to each user terminal is determined and assigned based on the estimate ranking. User terminals may be permitted to communicate on the shared spectrum while other user terminals may not be authorized to use the shared spectrum but can use standard spectrum (not in the same TDD system)); and send the determined transmit power levels to corresponding radios which are configured to operate at the corresponding transmit power levels (paragraph [0097]; control circuit allows and assigns specific spectrum transmit powers for corresponding user terminals).  
Regarding claim 16, Mueck et al. further suggest wherein determine the transmit power level for the at least one radio in the TDD system that is not the TDD radio having the largest interference contribution in the frequency spectrum comprises: determine an interference level at the point due to the largest interferer assuming use of the determined transmit power; and determine a maximum transmit power level of each of the other TDD radios based upon the determined interference level (paragraph [0104]; control circuit may transmit control signaling to each user terminal that specifies maximum allowed shared spectrum transmit power after determining appropriate power control) (paragraph [0094]; control circuit obtains an aggregated interference estimate from interference simulations/estimations. The aggregated interference may be based on weighted interference estimations of user terminals from highest (largest) to the least).  
Regarding claim 17, Mueck et al. further suggest wherein the SAS controller circuitry is further configured to: receive a request for a transmit power level from another TDD radio of the TDD system; determine a minimum of the requested transmit power level requested by the other radio and the determined maximum transmit power level of the other TDD radio; and wherein send the determined transmit power level to the other TDD radio, which is configured to operate at the sent transmit power level, comprises send the determined minimum (paragraphs [0096] [0099]; lowest transmit powers are assigned to user terminals proximate to the cell) (paragraph [0103]; terminals may need to request transmission resources).  
Regarding claim 18, Mueck et al. further suggest wherein if the determined transmit power level of another TDD radio is higher than a transmit power level requested by the other TDD radio, then sending the determined transmit power level to the other TDD radio (paragraphs [0091] [0099]; user terminals with higher signal power may be allocated lower transmit power based on the estimate ranking).  
Regarding claim 19, Mueck et al. further suggest wherein determine the interference contribution comprises determine the interference contribution using path loss, between the largest interferer and the protection point, which is determined using one of: an irregular terrain model, enhanced Hata model, and a free space path loss model (paragraph [0094]; the aggregated interference may be based on weighted interference estimations of user terminals from highest (largest) to the least proximate to the cell) (paragraph [0092]; the interference contribution by each user terminal is estimated based on transmit power and location (distance) (signal attenuation in free space)).  
Regarding claim 20, Mueck et al. further suggest wherein determine the transmit power level for at least one TDD radio in the TDD system that is not the TDD radio having the largest interference contribution in the frequency spectrum comprises determine the transmit power for each TDD radio in the TDD system that is not the TDD radio having the largest interference contribution in the frequency spectrum (paragraphs [0097-0099]; transmit power to each user terminal is determined and assigned based on the estimate ranking. User terminals may be permitted to communicate on the shared spectrum while other user terminals may not be authorized to use the shared spectrum but can use standard spectrum (not in the same TDD system)).  
Regarding claim 21, Mueck et al. further suggest wherein the neighborhood has a circular area (paragraph [0070] and fig. 3).  
Regarding claim 22, Mueck et al. further suggest wherein the SAS controller circuitry comprises processing circuitry coupled to communications circuitry (fig. 2).  
Regarding claim 23, Mueck et al. further suggest wherein the SAS controller circuitry is coupled to at least one of: an environmental sensing capability system, at least one other SAS controller, the TDD system and other radios, and a central database (fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476